IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

JUDY DEY

Plaintiff,
vs.

ESTATE OF PATRICK MICHAEL
HENNESSEY AND BETTE COUGHLIN

Defendants.

Case No.: 19-003 18-CV-W-ODS

Nee ee”

ENTRY OF APPEARANCE

COMES NOW, Erica Fumagalli. of the law firm BOYD KENTER THOMAS &

PARRISH, LLC., and enters his appearance as counsel on behalf of the Plaintiff in the above

captioned matter.

Respectfully submitted,
BOYD KENTER THOMAS & PARRISH, LLC

Spl

 

Erica F ndgalli. Mo. Bar #70069
221 West Lexington Ave., Suite 200
P.O. Box 1099

Independence, MO 64051
816-471-4511 - Phone
816-471-8450 — Fax
efumagalli@bktplaw.com
Attorney for Plaintiff

Case 4:19-cv-00318-ODS Document9 Filed 05/15/19 Page 1 of 2
CERTIFICATE OF SERVICE

The undersigned hereby certifies that the foregoing document was filed using the court’s
electronic filing system, and a copy transmitted via email to all registered parties and/or their
counsel of record this 15" day of May, 2019.

Pal
A
ee
gt
yi gO

fi
(/ /

i A a
eat | #70069
221\West Lexington, Suite 200
Independence, Missouri 64050

(816) 471-4511 - Telephone

(816) 471-8450 — Facsimile
efumagalli@bktplaw.com

 

Case 4:19-cv-00318-ODS Document9 Filed 05/15/19 Page 2 of 2
